DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 4, 14, and 18 are amended.  Claims 12, 13, 19, and 20 are cancelled.  Claims 1-11 and 14-18 are pending.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-3 in section 5.b are maintained.  The issue noted in the rejection is whether Applicant is claiming the monitor as part of the structure of the injector tool.  Claim 1 has been amended and Applicant responds that the claim is now definite.  No arguments are presented as to why the amendments make the claim definite.  Claim 1 states, “a hollow structure comprised of plastic and configured to inject a monitor preloaded in the structure into a patient, wherein the monitor is rechargeable through the hollow structure.”  It is still unclear whether the monitor is part of the cited structure or whether a plastic injector tool that permits charging of a monitor preloaded in the structure is all that is required.   
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-3 in section 5.c is withdrawn in view of the amendment to claim 1.
Applicant’s arguments, see pg. 7, lines 6-8, filed 10/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hinchliffe et al. (WO 2012/015955).  In regards to the additional arguments from pg. 7, line 11 to page 8, line 26, the Office believes Applicant is arguing that Tran does not teach the that the monitor/sensor is rechargeable through the hollow plastic structure.  It is unclear if Tran shows the sensor shown in Fig. 3 within the hollow structure 12 in Figures 1-5 when it is packaged.  Assuming Applicant is correct, Tran’s teachings still provide a means for charging a structure such as a sensor in a hollow structure for insertion.  The key teaching in Tran starts in the Background section where it is noted that it may be desirable to check and/or recharge a sensor prior to unpackaging.  Tran teaches that interrogation and recharging methods using acoustic energy is often difficult due to the complex pathway between the implanted sensor and the external interrogator.  Tran notes that presence of air or other gases between the two can inhibit communication ([0004]-[0005]).  Tran teaches the solution to this is the use of ultrasonic pulses and a means for acoustically coupling the implanted sensor to the interrogator using a conduit for the propagation of ultrasonic pulses ([0007]).  The acoustic coupling member allows propagation of the ultrasonic pulses between the devices by reducing impedance mismatches between the packaging, the device, and any medium interior or exterior to the packaging.  Thus, it matters not the exact setup/positioning in Tran but rather the idea that you can acoustically couple the sensor to the external interrogator via the structure taught in Tran (i.e. you could have the sensor in the hollow structure, but then you would just need to design an acoustic coupler to fit this situation per Tran).  
Applicant's arguments filed pgs. 9-10 have been fully considered but they are not persuasive.  Applicant has amended claims 4 to state, “a tab affixed directly to the hollow elongated tube via a cutout formed in a surface of the hollow elongated tube, wherein a bottom of the tab is secured into the cutout and a top of the tab extends outside the handle, and the tab is configured to lock the hollow elongated tube in an extended position.”  Applicant argues that neither Arias or Rue teaches these amended claim limitations.  However, the Office respectfully disagrees.  As correctly noted by Applicant, 203 is a screw that may be used to attach what was interpreted as the tab (202 in Fig. 4b of Arias) to a tubular structure (Fig. 4b #225).  The tab/202 is a means for controlling the movement/position of 225.  Screw 203 creates a hole (cutout) in 225 for purposes of attachment. The tab/202 is therefore affixed to tube 225 via this cutout (or at the very minimum, is part of the fixation of the tab to the tube as the hole forms a mating surface for the screw threads).  In Fig. 4b, the bottom of the tab would there be affixed at the location of the cutout while the top of the tab extends outside the handle as shown in Fig. 4b.  Applicant applies the same arguments above to the rejection of amended claim 14.  The Office asserts the above in response.  The rejections are maintained.  
In regards to claims 14-18, although the Office noted in the Response to Arguments section that claim 14 would be rejected in view of newly cited references, the actual rejections were left out of the Office Action.  In view of this omission, this Office Action is Non-Final Rejection.    Please see the rejections below for claims 14-18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
In claim 1, it is unclear if the monitor is positively recited as part of the structure.  The Office interpreted the monitor as not positively recited.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 2016/0066850) in view of Hinchliffe et al. (WO 2012/015955), Tran et al. (US 2011/0041613), Wakabayashi (US 5176649). 
Regarding claim 1, Brockway et al. disclose an insertable physiological monitor injector tool (embodiments of an implantable physiologic sensor is shown in Figs., 21-26, [0100] notes one option for injection/insertion/introduction into the body is via a trocar ([0100]), comprising: 
a hollow structure (trocar referenced in [0100], trocar being a hollow structure) configured to inject a monitor into a patient ([0100] states that the trocar is used for insertion of the sensor shown in Figs. 21-26).
Brockaway does not disclose that trocar can be preloaded with the sensor prior to injection.  However, the use of hollow structures preloaded with monitors prior to injection was known.  Hinchliffe et al. teach a pressure sensor (Fig. 2A shows sensor 30) that is preloaded into a hollow structure (Fig. 2A, #11) for insertion in the body (see at least [0028] which describes the delivery of the pressure sensor in a vascular location using the implant delivery system shown in Fig. 2A).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brockaway’s delivery trocar to include the capability of preloading the monitor/sensor prior to insertion as taught by Hinchliffe et al. for delivery because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Brockaway do not disclose that the hollow structure is comprised of plastic.  However, plastic trocars were known in the art at the time of the filing of the invention.  Wakabayashi teaches a medical insertion device that comprises a “-plastic or metal trocar inserter” (see Abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to use a plastic trocar as taught by Wakabayashi for Brockway’s insertion trocar because Wakabayashi’s trocar insertion device may enable air-tight sealing that may eliminate the necessity of multiple puncture and insertion procedures.  
Brockway et al. do not disclose wherein the monitor is rechargeable through the hollow structure.  As noted in the 112 rejection that was maintained above, it is unclear if the monitor is part of the claimed structure.  For purposes of facilitating examination in the event that the issue above is resolved in favor of inclusion, the following rejection is provided.  Brockway does disclose that the monitor is rechargeable (the embodiments shown in Figs 21-26 include a rechargeable battery, see for example Fig. 26 #1215) and that the device may be recharged wirelessly from outside the body after the sensor is inserted into the body ([0097]-[0098] describe how the device may be charged wirelessly).  Brockaway includes alternative wireless charging strategies such as ultrasound ([0098]).  However, the ability to charge a device prior through a hollow structure was known in the medical arts to those of ordinary skill in the art at the time of the filing of the invention.  Tran et al. teach a wireless acoustic interrogation of a packaged medical implant (see Abstract).  Tran et al. teach that for some implantable medical devices (IMDs), it may be desirable to test the operation of the IMD prior to breaking the sterilization barrier (of the packaging) ([0004]).  In particular, Tran et al. teach that it may be desirable to, “recharge a battery or to verify the battery capacity within the sensor prior to removal from the packaging” (see end of [0004]).  To that end, Tran et al. provide an interrogation device that can acoustically communicate with the IMD (the IMD in this case includes sensors for measuring blood pressure as indicated at least in [0069]) for recharging a power supply within the housing of the IMD (see [0070]).  Tran teaches that an acoustic conduit is necessary to ensure proper acoustic coupling between the interrogator and sensor ([0004]-[0007]). Thus, Tran teaches a purpose and means for charging an insertable physiological monitor wirelessly through a hollow structure prior to insertion in the body (i.e. not just after insertion as in Brockway).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brockway’s acoustic wireless charging option to permit the charging of the monitor/sensor though the housing prior to insertion into the body (i.e. while in the delivery vehicle) as taught by Tran et al. for ensuring proper charging levels prior to insertion.  There would have been a reasonable expectation of success given that both references deal with acoustic charging options for monitoring devices that go into the body.  Modification with Wakabayashi would necessarily result in charging while in a plastic hollow structure.
Regarding claim 2, Brockway et al. disclose wherein the structure comprises an insertion tube having a hollow elongated shape ([0100] mentions the use of a trocar, which is hollow and tubular in shape or alternatively, Wang also states that the trocar may have a sheath within that would hold the device which would also anticipate this claim limitation, Hinchliffe et al. also teach the use of a hollow structure for insertion).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. in view of Hinchliffe et al., Tran et al., and Wakabayashi as applied to claim 1 and further in view of Au-Yeung et al. (US 2018/0256108).
Regarding claim 3, Brockway et al. do not disclose the tool further comprising at least one of three listed options.  However, Au-Yeung et al. teach an inserter and method of inserting an implant into the body (see Abstract and Title).  Au-Yeung et al. teach the first option: a handle (Fig. 4, #110) within which a recess is formed along a longitudinal axis (Fig. 3, the handle is hollow to accommodate various structures) and comprising an opening on a distal end (Fig. 4, the opening in 110 where 128, which is a trocar like structure per Au-Yeung et al., projects out of), wherein the structure is housed in the recess (Fig. 8C shows part of 128 extending into the interior of the handle).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brockway et al. to replace the trocar insertion device with the trocar like insertion device as claimed and taught by Au-Yeung et al., for inserting a sensor because Au-Yeung et al. states that this method ensures a reliable deployment of a biosensor into the body.  There would have been a reasonable expectation of success given Au-Yeung is also concerned with trocar like insertion devices as is taught by Brockway.  

Claim 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rue et al. (US 2004/0199140) in view of Arias et al. (US 5281197).
Regarding claim 4, Rue et al. disclose an insertable physiological monitor injector tool ([0049] – “One embodiment of the present invention is a kit which may include additional parts along with an implanting device which may be combined together to implant therapeutics, pharmaceuticals, or microencapsulated sensors into a patient”), comprising: 
a handle (Fig. 1, #220) within which a recess is formed along a longitudinal axis (see exploded interior view of Fig. 3) and comprising an opening on a distal end (opening where 340 is); 
a hollow elongated tube (240) that is movably positioned within the handle (see Fig. 1 and 2, 240/366/362/364/368 was interpreted as the insertion tube; the tube can be movably positioned via tab 260) in the recess (240 retracts into the interior of the handle); 
a stationary arbor (244) affixed on a proximal end to a proximal end of the handle and extends through the insertion tube when the insertion tube is in a retracted position ([0031] – “Post 244 is coaxially located within cannula bore 242 and is secured to the housing base 280 through post boss 246”; 246 is located at proximal end of the housing 280; 280 being a part of the handle); and 
a tab affixed directly to the hollow tube (Fig. 3a – the entire part 260, which includes 262, 264, 272, 266, 270, and 268, is affixed to the identified tube), wherein the tab can lock the hollow elongated tube in an extended position (Fig. 2 shows the tube in an extended position with the tab extended to the far distal position).
Rue et al. do not disclose that the tab is affixed directly to the tube via a cutout formed in a surface of the tube, wherein a bottom of the tab is secured into the cutout and a top of the tab extends outside the handle.  However, Arias teaches a medical delivery system (see Abstract and Fig. 3) that requires movement of a tubular structure in the delivery system via a tab attached to the tubular structure.  Figure 4a-5b show a tab 202 that is attached to tube 225.  In particular, Fig. 5b shows a cross section of the tube and one can see a cutout in the 225 where tab 202 are connected via screw 203.  Screw 203, when fastened to 225, would form a cutout in 225 as seen at least in Fig. 4b.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute Rue’s tab connection structure for the one taught by Arias because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 5, Rue et al. disclose wherein the hollow elongated tube is configured to accept an implantable physiological monitor when the hollow elongated tube is in the extended position (see claim 1 which states “a hollow cannula positioned coaxially around and longitudinally slidable over the post from an extended position, in which at least one object is retained in the cannula, to a retracted position, in which at least one object is released from the cannula; and a flexible actuator slidably engaged to the cannula to move the cannula from the extended position to the retracted position to release the object from the cannula”; thus 240 is extended to hold the monitor and then retracted to release the sensor from 240).
Regarding claim 6, Rue et al. disclose wherein a channel is formed within a portion of the handle, on the proximal end, to allow movement of the tab (see Fig. 1, channel 300).
Regarding claim 7, Rue et al. disclose wherein the hollow elongated tube is configured to retract into the handle via the recess upon movement of the tab in the channel towards a proximal end of the handle (see how tab 262 slides in channel 300 to retract or extend tube 240 in Figures 1 and 2).
Regarding claim 9, Rue et al. disclose wherein a proximal end of the hollow elongated tube is sharpened (see 242 which is sharpened and [0044]; although the claim states the proximal end, the Office believes this is a drafting mistake as the specification talks about the distal end being sharpened).  
Regarding claim 10, Rue et al. disclose an insertable physiological monitor injector tool further comprising: one or more sets of guides formed on an interior surface of the hollow elongated tube and shaped to surround at least a portion of the hollow elongated tube in the recess (see exploded view of the interior of the handle shown in Fig. 3 where the housing is shaped to accommodate the insertion tube 240).
Regarding claim 11, Rue et al. disclose n insertable physiological monitor injector tool further comprising: a tip formed on a distal end of the hollow elongated tube (see the tip of 242 shown in at least Fig. 1).

Claim(s) 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rue et al. (US 2004/0199140) in view of Arias et al. (US 5281197), Brockaway, (US 2016/0066850), and Tran et al. (US 2011/0041613).
Lines 1-12 of claim 14 are substantially the same as the limitations of claim 4 are accordingly rejected using the same argument present above for the rejection of claim 4.  The remaining limitations in lines 13-16 are substantially the same as that of claim 1.  These limitations are rejected using the teachings argued in the claim 1 rejection above.  
Rue et al. also disclose an insertable physiological monitor housed within the hollow elongated tube ([0049] disclose that the inserter can be used to insert sensors in to a patient).  Rue et al. do not disclose a charging device to recharge a battery of the insertable physiological monitor when located in the hollow elongated tube however.  Rue does not give any particular details of the sensors that can be inserted.  However, as argued in the claim 1 limitations, Brockaway teaches an insertable pressure sensor with a rechargeable battery while Tran teaches a recharging device that can charge a sensor located in a hollow elongated delivery tube.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Rue et al. to include the claimed charging device and rechargeable sensor as taught by both Brockaway and Tran for insertion into the body because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 18, Rue et al. disclose a system further comprising: a tip formed on a distal end of the insertion tube (see tip of 242 shown at least in Fig. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rue et al. in view of Arias, Brockway et al., and Tran as applied to claim 14 and further in view of Official Notice taken by the Office.  Rue et al. do not disclose a system further comprising: an incision tool comprising a handle and a blade affixed to a distal end of the handle.  However, this could be a common surgical scalpel.  The claim does not state that any of these structures are connected to the tool and thus could be an accessory that is part of the system.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to include a surgical scalpel with the system in view of the Official Notice for cutting because it could be used to make an incision for the tool.  There would have been a reasonable expectation of success given that scalpels are common surgical tools.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rue et al. in view of Arias, Brockway et al., and Tran as applied to claim 14 and further in view of Emken et al. (US 2014/0324067, cited in the IDS).  Rue et al. do not disclose that the system includes a tunneling tool comprising a handle and a rod affixed to a distal end of the handle.  However, this is taught by Emken (see [0007]) who teaches a system for subcutaneous tunneling for implanting a sensor.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Rue to include the claimed tunneling tool taught by Emken for assisting with implanting a sensor because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rue et al. in view of Arias, Brockway et al., and Tran as applied to claim 14 and further in view of Wakabayashi (US 5176649).  Rue et al. do not disclose wherein the insertion tube is plastic.  However, this limitation and modification to Rue in view of Wakabayashi is rejected using the same argument as in claim 1 above.

Conclusion
	Claims 1-11 and 14-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791